Citation Nr: 0521787	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  05-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee replacement. 
 
2.  Entitlement to service connection for left knee 
disability, claimed as residuals of meniscectomy. 
 
3.  Entitlement to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active service from November 1966 
until November 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2004 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) that denied service connection for bilateral knee 
disability and bilateral flat feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the substantive appeal received in April 2005, the veteran 
indicated that he desired a hearing at a local VA office 
before a Member of the Board (Veterans Law Judge) (Travel 
Board hearing).  The veteran has not yet been afforded this 
hearing.

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


